DETAILED ACTION
Status of the Claims
	Claims 1-20, filed on September 29, 2022, is pending in the present application.

Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed September 29, 2022, with respect to the rejections of claims 1, 7 and 15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kristjansson et al. US20190229543A1 in view of Jeong US20140330463A1.  It should be noted that the Kristjansson cited in the present rejection is different from the Kristjansson cited previously.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. US20190229543A1 in view of Jeong US20140330463A1.
Regarding claim 1, Kristjansson discloses a system (102)( Kristjansson; FIG. 1) including a first battery (112) with a first discharge path (124) coupled to a shared external source line (150) or rail  supporting a system load (Kristjansson; FIG. 1; ¶24). 
Kristjansson further discloses the system including a second battery (124) with a second discharge path coupled to the battery rail (150) (Kristjansson; FIG. 1). 
Kristjansson discloses a protective circuit (210) that includes decoupling the first battery from the battery rail via switch (214) and recouple the first battery to the battery rail via switch (214) (Kristjansson; FIG. 2; ¶29).
Kristjansson does not directly disclose decoupling when the first discharge path of the first battery and the second discharge path of the second battery have unequal impedance; and recoupling when the first discharge path of the first battery and the second discharge path of the second battery have substantially equal impedance.
Jeong discloses detecting a deviation between cells and decoupling the first battery when the first discharge path of the first battery and the second discharge path of the second battery have a voltage difference over a threshold. (Jeong; FIG. 4 at S230; ¶42). Although Jeong does not explicitly discuss impedance, a person of ordinary skill would understand that impedance (Z) is equal to the voltage deviation (V) over current (I) (Z=V/I). Thus, the voltage deviation is directly proportional to the impedance. 
Jeong discloses that the first battery cell is recoupling when the first discharge path of the first battery and the second discharge path of the second battery have substantially equal impedance, or have been balanced (Jeong; FIG. 4 at S250; ¶42).
It would be obvious to one of ordinary skill to provide the balancing of Jeong to Kristjansson in order to improve non-uniformity between cells and increasing the available state of charge (Jeong; ¶18). 
Regarding claim 3, Kristjansson discloses that a time that the first battery is decoupled from the battery rail corresponds to a time when a switch (214), or an overcharge protection mechanism, is disabled with respect to the first battery (112) and enabled with respect to the second battery (122), the overcharge protection mechanism, or switch (214) in the fuel gauge (126) preventing charging when enabled (Kristjansson; FIGS. 1-2; ¶29). 
Regarding claim 5, Kristjansson discloses the fuel gauge controller, or control electronics, switching between a first mode (220) to a second mode (222) to a third mode (224), or an overcharge and overdischarge protection mechanism (Kristjansson FIG. 1; ¶29). 
Kristjansson discloses that charging is allowed up to protection limits enforced by a fuel gauge controller. Switch (214) may connect to the second contact (222) or (224) to disallow the charging or charging/discharging. Thus, when charging/discharging is not allowed on the rail, this increases the impedance to allow no charging or charging/discharging along the second discharge path of the second battery responsive to determining that a charge level of the second battery has risen enough to satisfy overcharge risk criteria (Kristjansson; FIG. 1; ¶29-30).
Kristjansson discloses that the switch (214) can switch between the first, second and third mode. The first mode is allowed when no overcharge or over discharge is detected (Kristjansson; ¶29). Thus, when it is determined that a charge level of the second battery has dropped such that the overcharge risk criteria are no longer satisfied, remove the impedance from the second discharge path of the second battery by switching back to the first mode. 
Kristjansson does not directly disclose and recoupling the first battery to the battery rail.
Jeong discloses that the first battery cell is recoupling when the first discharge path of the first battery and the second discharge path of the second battery have substantially equal impedance, or have been balanced (Jeong; FIG. 4 at S250; ¶42). It follows that when the second battery is not overcharged or overdischarged that under the broadest reasonable interpretation, if the first battery is not overcharged/overdischarged, then the impedances are substantially equal.
It would be obvious to one of ordinary skill to provide the balancing of Jeong to Kristjansson in order to improve non-uniformity between cells and increasing the available state of charge (Jeong; ¶18).	
Regarding claim 6, Kristjansson teaches that the charge control electronics are included within fuel gauges of the first battery (112) and the second battery (122) (Kristjansson; FIG. 1 at 116; ¶29).
Regarding claim 7, Kristjansson discloses a protective circuit (210) that includes decoupling a first battery (112) from a shared external source line (150), or a battery rail, via switch (214) and recouple the first battery to the battery rail via switch (214) (Kristjansson; FIG. 2; ¶29).
Kristjansson does not directly disclose decoupling at a time when a first impedance along a first discharge path of the first battery is unequal to a second impedance along a second discharge path of the second battery; and recoupling when impedance has substantially equalized along the first discharge path of the first battery and the second discharge path of the second battery.
Jeong discloses detecting a deviation between cells and decoupling the first battery when the first discharge path of the first battery and the second discharge path of the second battery have a voltage difference over a threshold. (Jeong; FIG. 4 at S230; ¶42). Although Jeong does not explicitly discuss impedance, a person of ordinary skill would understand that impedance (Z) is equal to the voltage deviation (V) over current (I) (Z=V/I). Thus, the voltage deviation is directly proportional to the impedance. 
Jeong discloses that the first battery cell is recoupling when the first discharge path of the first battery and the second discharge path of the second battery have substantially equal impedance, or have been balanced (Jeong; FIG. 4 at S250; ¶42).
It would be obvious to one of ordinary skill to provide the balancing of Jeong to Kristjansson in order to improve non-uniformity between cells and increasing the available state of charge (Jeong; ¶18). 
Regarding claim 8, Kristjansson discloses that a time that the first battery is decoupled from the battery rail corresponds to a time when a switch (214), or an overcharge protection mechanism, is disabled with respect to the first battery (112) and enabled with respect to the second battery (122), the overcharge protection mechanism, or switch (214) in the fuel gauge (126) preventing charging when enabled (Kristjansson; FIGS. 1-2; ¶29). 
Regarding claim 11, Kristjansson discloses the fuel gauge controller, or control electronics, switching between a first mode (220) to a second mode (222) to a third mode (224), or an overcharge and overdischarge protection mechanism (Kristjansson FIG. 1; ¶29). 
Kristjansson discloses that charging is allowed up to protection limits enforced by a fuel gauge controller. Switch (214) may connect to the second contact (222) or (224) to disallow the charging or charging/discharging. Thus, when charging/discharging is not allowed on the rail, this increases the impedance to allow no charging or charging/discharging along the second discharge path of the second battery responsive to determining that a charge level of the second battery has risen enough to satisfy overcharge risk criteria (Kristjansson; FIG. 1; ¶29-30).
Kristjansson discloses that the switch (214) can switch between the first, second and third mode. The first mode is allowed when no overcharge or over discharge is detected (Kristjansson; ¶29). Thus, when it is determined that a charge level of the second battery has dropped such that the overcharge risk criteria are no longer satisfied, remove the impedance from the second discharge path of the second battery by switching back to the first mode. 
Kristjansson does not directly disclose and recoupling the first battery to the battery rail.
Jeong discloses that the first battery cell is recoupling when the first discharge path of the first battery and the second discharge path of the second battery have substantially equal impedance, or have been balanced (Jeong; FIG. 4 at S250; ¶42). It follows that when the second battery is not overcharged or overdischarged that under the broadest reasonable interpretation, if the first battery is not overcharged/overdischarged, then the impedances are substantially equal.
It would be obvious to one of ordinary skill to provide the balancing of Jeong to Kristjansson in order to improve non-uniformity between cells and increasing the available state of charge (Jeong; ¶18). 
Regarding claim 12, Kristjansson discloses a first protective charge FET (314) connected to the charge control line of a fuel gauge and protection circuit (220). The first protective FET (314) is toggled between coupling between the battery (312) and the system voltage (VPOS). When opened, the impedance increases in a charge path of the first battery when a charge level of the first battery has risen to a first state of charge (SOC) threshold to protect the battery from current/voltage (Kristjansson; FIG. 3; ¶34-35). When the FET (314) is toggled off it follows that current cannot flow to the battery, thus the impedance is increased. 
Kristjansson discloses closing the charge FET (314) to reduce the impedance from the charge path of the first battery, allowing current to flow, when the charge level of the first battery has dropped to a second threshold to allow for charging in a battery that has reached the discharge protection level. wherein decoupling the first battery from the battery rail further includes opening a discharge FET  (316) to disconnect the first battery from the battery rail responsive to the closure of the charge FET (314) (Kristjansson; FIG. 3; ¶32).
Regarding claim 13, Kristjansson discloses a first protective charge FET (314) connected to the charge control line of a fuel gauge and protection circuit (220). The first protective FET (314) is toggled between coupling between the battery (312) and the system voltage (VPOS). When opened, the impedance increases in a charge path of the second battery when a charge level of the first battery has risen to a third state of charge (SOC) threshold to protect the battery from current/voltage (Kristjansson; FIG. 3; ¶34-35). When the FET (314) is toggled off it follows that current cannot flow to the battery, thus the impedance is increased. 
Kristjansson discloses closing the charge FET (314) to reduce the impedance from the charge path of the first battery, allowing current to flow, when the charge level of the second battery has dropped to a fourth threshold to allow for charging in a battery that has reached the discharge protection level. 
Kristjansson is silent as to recoupling the first battery to the battery rail further includes closing the discharge FET of the first battery to reconnect the first battery to the battery rail responsive to the closure of the charge FET in the charge path of the second battery. 
Jeong discloses that the first battery cell is recoupling when the first discharge path of the first battery and the second discharge path of the second battery have substantially equal impedance, or have been balanced (Jeong; FIG. 4 at S250; ¶42). It follows that when the second battery is not overcharged or overdischarged that under the broadest reasonable interpretation, if the first battery is not overcharged/overdischarged, then the impedances are substantially equal.
It would be obvious to one of ordinary skill to provide the balancing of Jeong to Kristjansson in order to improve non-uniformity between cells and increasing the available state of charge (Jeong; ¶18).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. US20190229543A1 and Jeong US20140330463A1 in further view of Yamamoto et al. US20150244190A1.
Regarding claim 2, Kristjansson discloses that the first battery has a lower capacity than the second battery (Kristjansson; ¶26). 
Kristjansson does not directly disclose decoupling the first battery from the battery rail to prevent the first battery from discharging when an impedance on the first discharge path of the first battery is lower than an impedance on the second discharge path of the second battery of larger capacity.
Jeong teaches that the second battery (50b) has a higher capacity than the first battery (50a) (Jeong; FIG. 6).
It would be obvious to one of ordinary skill to provide the balancing of Jeong to Kristjansson in order to improve non-uniformity between cells and increasing the available state of charge (Jeong; ¶18).
Yamamoto discloses decoupling the battery with the lowest voltage (V84), or the first battery from the battery rail, to prevent the first battery from discharging when an impedance, or the proportional voltage, on the first discharge path of the first battery is lower than an impedance on the second discharge path (V81-83) of the second battery (Yamamoto; ¶35). 
It would be obvious to one of ordinary skill in the art to apply the equalization of Yamamoto in order to allow for voltage equalization to be repeatedly performed with improved accuracy (Yamamoto; ¶8).
Regarding claim 10, Kristjansson discloses that the first battery has a lower capacity than the second battery (Kristjansson; ¶26). 
Kristjansson does not directly disclose decoupling the first battery from the battery rail to prevent the first battery from discharging when an impedance on the first discharge path of the first battery is lower than an impedance on the second discharge path of the second battery of larger capacity.
Jeong teaches that the second battery (50b) has a higher capacity than the first battery (50a) (Jeong; FIG. 6).
It would be obvious to one of ordinary skill to provide the balancing of Jeong to Kristjansson in order to improve non-uniformity between cells and increasing the available state of charge (Jeong; ¶18).
Yamamoto discloses decoupling the battery with the lowest voltage (V84), or the first battery from the battery rail, to prevent the first battery from discharging when an impedance, or the proportional voltage, on the first discharge path of the first battery is lower than an impedance on the second discharge path (V81-83) of the second battery (Yamamoto; ¶35) 
It would be obvious to one of ordinary skill in the art to apply the equalization of Yamamoto in order to allow for voltage equalization to be repeatedly performed with improved accuracy (Yamamoto; ¶8).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. US20190229543A1 in view of Jeong US20140330463A1 and in further view of Chen et al. US20170141591A1.
Regarding claim 4, Kristjansson is silent as to the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
Chen discloses that the current output from the second charging battery (20) drops below a current threshold when the control switch is triggered (Chen; ¶20). Under Ohm’s Law, I = V/R, when the current decreases the resistance increases. Thus, the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
It would be obvious to provide the charging protection of Chen to Kristjansson in order to prevent damage to the battery that includes overheating and even exploding (Chen; ¶6).
Regarding claim 9, Kristjansson is silent as to the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
Chen discloses that the current output from the second charging battery (20) drops below a current threshold when the control switch is triggered (Chen; ¶20). Under Ohm’s Law, I = V/R, when the current decreases the resistance increases. Thus, the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
It would be obvious to provide the charging protection of Chen to Kristjansson in order to prevent damage to the battery that includes overheating and even exploding (Chen; ¶6).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. US20190229543A1 in view of Jeong US20140330463A1 and in further view of Hale US20200119563A1.
Regarding claim 14, Kristjansson is silent as to the first charge FET closing prior to the second charge FET.
Hale discloses that a cell having a lower capacity is discharging at a faster rate (thus having a lower resistance) and a cell having a higher capacity discharges at a slower rate (thus having a higher resistance) (Hale; FIG. 4A; ¶81).  When the charge is less than a threshold current, an idle state is entered, or charging is discontinued. Thus, the cell having the lower capacity reaches the threshold current before the cell having the higher capacity (Hale; ¶114).
It would be obvious to one of ordinary skill in the art to apply the idling of Hale to the safety circuit of Kristjansson in order to reduce performance degradation (Hale; ¶5).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. US20190229543A1 in view of Yamamoto et al. US20150244190A1.
Regarding claim 15, Kristjansson discloses a system (102)( Kristjansson; FIG. 1) including a first battery (112) with a first discharge path (124) coupled to a shared external source line (150) or rail  supporting a system load (Kristjansson; FIG. 1; ¶24). 
Kristjansson further discloses the system including a second battery (124) with a second discharge path coupled to the battery rail (150) (Kristjansson; FIG. 1). 
Kristjansson discloses a protective circuit (210) that includes a switch (214), or means, for preventing the first battery from discharging to prevent overcharge or overdischarge (Kristjansson; FIG. 2; ¶29).
Kristjansson does not directly disclose when a first impedance on a first discharge path of the first battery is lower than a second impedance on a second discharge path of the secondary battery.
Yamamoto discloses decoupling the battery with the lowest voltage (V84), or the first battery from the battery rail, to prevent the first battery from discharging when an impedance, or the proportional voltage, on the first discharge path of the first battery is lower than an impedance on the second discharge path (V81-83) of the second battery (Yamamoto; ¶35). 
It would be obvious to one of ordinary skill in the art to apply the equalization of Yamamoto in order to allow for voltage equalization to be repeatedly performed with improved accuracy (Yamamoto; ¶8).
Regarding claim 18, Kristjansson discloses that a time that the first battery is decoupled from the battery rail corresponds to a time when a switch (214), or an overcharge protection mechanism, is disabled with respect to the first battery (112) and enabled with respect to the second battery (122), the overcharge protection mechanism, or switch (214) in the fuel gauge (126) preventing charging when enabled (Kristjansson; FIGS. 1-2; ¶29).

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. US20190229543A1 in view of Yamamoto et al. US20150244190A1 and further in view of Jeong US20140330463A1.
Regarding claim 16, Kristjansson discloses a protective circuit (210) that includes decoupling the first battery from the battery rail via switch (214) and recouple the first battery to the battery rail via switch (214) (Kristjansson; FIG. 2; ¶29).
Kristjansson does not directly disclose decoupling when the first discharge path of the first battery and the second discharge path of the second battery have unequal impedance; and recoupling when the first discharge path of the first battery and the second discharge path of the second battery have substantially equal impedance.
Jeong discloses detecting a deviation between cells and decoupling the first battery when the first discharge path of the first battery and the second discharge path of the second battery have a voltage difference over a threshold. (Jeong; FIG. 4 at S230; ¶42). Although Jeong does not explicitly discuss impedance, a person of ordinary skill would understand that impedance (Z) is equal to the voltage deviation (V) over current (I) (Z=V/I). Thus, the voltage deviation is directly proportional to the impedance. 
Jeong discloses that the first battery cell is recoupling when the first discharge path of the first battery and the second discharge path of the second battery have substantially equal impedance, or have been balanced (Jeong; FIG. 4 at S250; ¶42).
It would be obvious to one of ordinary skill to provide the balancing of Jeong to Kristjansson in order to improve non-uniformity between cells and increasing the available state of charge (Jeong; ¶18). 
Regarding claim 17, Kristjansson discloses that the first battery has a lower capacity than the second battery (Kristjansson; ¶26). 
Kristjansson does not directly disclose decoupling the first battery from the battery rail to prevent the first battery from discharging when an impedance on the first discharge path of the first battery is lower than an impedance on the second discharge path of the second battery of larger capacity.
Yamamoto discloses decoupling the battery with the lowest voltage (V84), or the first battery from the battery rail, to prevent the first battery from discharging when an impedance, or the proportional voltage, on the first discharge path of the first battery is lower than an impedance on the second discharge path (V81-83) of the second battery (Yamamoto; ¶35). 
It would be obvious to one of ordinary skill in the art to apply the equalization of Yamamoto in order to allow for voltage equalization to be repeatedly performed with improved accuracy (Yamamoto; ¶8).
Jeong teaches that the second battery (50b) has a higher capacity than the first battery (50a) (Jeong; FIG. 6).
It would be obvious to one of ordinary skill to provide the balancing of Jeong to Kristjansson in order to improve non-uniformity between cells and increasing the available state of charge (Jeong; ¶18).
Regarding claim 20, Kristjansson discloses the fuel gauge controller, or control electronics, switching between a first mode (220) to a second mode (222) to a third mode (224), or an overcharge and overdischarge protection mechanism (Kristjansson FIG. 1; ¶29). 
Kristjansson discloses that charging is allowed up to protection limits enforced by a fuel gauge controller. Switch (214) may connect to the second contact (222) or (224) to disallow the charging or charging/discharging. Thus, when charging/discharging is not allowed on the rail, this increases the impedance to allow no charging or charging/discharging along the second discharge path of the second battery responsive to determining that a charge level of the second battery has risen enough to satisfy overcharge risk criteria (Kristjansson; FIG. 1; ¶29-30).
Kristjansson discloses that the switch (214) can switch between the first, second and third mode. The first mode is allowed when no overcharge or over discharge is detected (Kristjansson; ¶29). Thus, when it is determined that a charge level of the second battery has dropped such that the overcharge risk criteria are no longer satisfied, remove the impedance from the second discharge path of the second battery by switching back to the first mode. 
Kristjansson does not directly disclose and recoupling the first battery to the battery rail.
Jeong discloses that the first battery cell is recoupling when the first discharge path of the first battery and the second discharge path of the second battery have substantially equal impedance, or have been balanced (Jeong; FIG. 4 at S250; ¶42). It follows that when the second battery is not overcharged or overdischarged that under the broadest reasonable interpretation, if the first battery is not overcharged/overdischarged, then the impedances are substantially equal.
It would be obvious to one of ordinary skill to provide the balancing of Jeong to Kristjansson in order to improve non-uniformity between cells and increasing the available state of charge (Jeong; ¶18). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. US20190229543A1 in view of Yamamoto et al. US20150244190A1 in further view of Chen et al. US20170141591A1.
Regarding claim 19, Kristjansson is silent as to the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
Chen discloses that the current output from the second charging battery (20) drops below a current threshold when the control switch is triggered. Under Ohm’s Law, I = V/R, when the current decreases the resistance increases. Thus, the impedance of the second discharge path for the second battery is higher when the overcharge protection mechanism is enabled than when the overcharge protection mechanism is disabled.
It would be obvious to provide the charging protection of Chen to Kristjansson in order to prevent damage to the battery that includes overheating and even exploding (Chen; ¶6).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peterson et al. US20130154567A1 discloses balancing a discharge in a parallel battery configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859